DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 13-24 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/18/2022 are acknowledged.  Claims under consideration in the instant office action are claims 13-24.
 Applicants' arguments, filed 02/18/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsushima (US 7,612,208, as disclosed in IDS) in view of Awad (US 2004/0132772).
Rejection

Matsushima does not teach a composition further comprising magnesium carbonate.
Awad is drawn towards pharmaceutical compositions comprising a quinoline derivative and a pharmaceutical carrier (see abstract; paragraph 0557).  Awad teaches magnesium carbonate as a suitable carrier (paragraph 0558).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition comprising 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxamide methanesulfonate which further comprised magnesium carbonate, as suggested by Awad, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since the addition of magnesium carbonate provides the necessary binding properties to formulate capsule and tablet dosage forms as taught by Awad (paragraph 0558), with a reasonable expectation of success absent evidence of criticality of the particular formulation.
When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.
Response to Arguments
	Applicant argues that the Office has not shown how Matsushima teaches a formulation comprising lenvatinib mesylate, calcium carbonate, and a disintegrating agent. The Office merely relies on choosing from long lists of excipients to arrive at the claimed formulation, and has not provided any 
	Applicant also argues that the Office has not provided sufficient reason for why one skilled in the art would have combined the teachings of Awad with Matsushima to result in the claimed formulation (claim 23) which includes magnesium carbonate. For example, Awad is directed to 1,2,3,4-
tetrahydroquinolines as active agents, not the structurally-different quinoline compounds of
formula (I) in the present claims. See, Awad abstract. Additionally, Awad is directed to
compounds which are anti-inflammatory agents. See, Awad paragraph [0046]. In contrast, the
compounds of Matsushima function as angiogenesis inhibitors. See, Matsushima col. 7, lines
35-44. The Office has not indicated why one skilled in the art would have combined the
teachings of references relating to structurally and functionally different molecules.  The Examiner respectfully disagrees since although Awad does not the recited compounds of formula (I), Awad does teach that quinoline compounds can be formulated with magnesium carbonate, and one of ordinary skill in the art would have been motivated to use magnesium carbonate since magnesium carbonate is conventionally used in the art as a suitable carrier as taught by Awad (paragraph 0558), with a reasonable expectation of success, absent evidence to the contrary.


Conclusion
Claims 13-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW P LEE/Examiner, Art Unit 1628 

/SAVITHA M RAO/Primary Examiner, Art Unit 1629